DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/9/2022 has been entered.

Response to Amendment
	The amendment filed on 6/9/2022 has been entered.  Claims 1-2 and 4-21 are pending in the application.  Claim 3 has been cancelled.  Claim 21 is new.  The amendments to the claims overcome each and every objection previously set forth in the Final Office Action mailed on 2/10/2022.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claim 10 (currently amended): A medical assistance device configured to be connected to two or more medical devices, the two or more medical devices configured to be insertable into a biological lumen and used in a procedure in the biological lumen, the medical assistance device comprising: 
a support; 
two or more winding units, each of the two or more winding units rotatably provided about a support shaft with respect to the support and configured to independently wind one of the two or more medical devices; and 
each of the two or more winding units includes a connection section which is provided in a winding unit of the two or more winding units and is connected to one end portion of the medical device, the connection section configured to rotate along with the winding unit along an outer peripheral portion of the winding unit, and a biasing unit which is connected to the support and the winding unit and is constructed to bias the winding unit in a direction in which the medical device is wound.

REASONS FOR ALLOWANCE
Claims 1-2 and 4-21 are allowed. 
The following is an examiner’s statement of reasons for allowance:
In regards to independent claim 1, the prior art fails to disclose or render obvious before the effective filing date of the claimed invention the medical assistance device as claimed, specifically including the connection section including one end portion configured to be disposed outside of the support through an opening in the support and connected to a proximal portion of the medical device and another end portion connected to an outer peripheral portion of the winding unit, the connection section configured to rotate along with the winding unit along the outer peripheral portion of the winding unit.  
The closest prior art is Foley et al. (US 2016/0136391 A1) and McConnell et al. (US 2003/0122021 A1).  
Foley teaches a medical assistance device (catheter pack 10, see Figs. 4-15) configured to be connected to a medical device (catheter C) (see Fig. 4 and 7, par. [0071]), the medical device (catheter C) being configured to be insertable into a biological lumen and used in a procedure in the biological lumen (see par. [0071]), the medical assistance device (catheter pack 10) comprising: a support (base structure of Fig. 6); a winding unit (spool or spindle 26) which is rotatably provided about a support shaft (pin or peg 28) with respect to the support (base structure of Fig. 6) and winds the medical device (catheter C) (see par. [0076]); and a connection section (section of spool or spindle 26 which connects to distal end D of catheter C, see par. [0077]) which is provided in the winding unit (spool or spindle 26) (see Fig. 9).
McConnell teaches a biasing unit (spring 206) which is connected to the support (housing 200) and the winding unit (spool 112) and biases the winding unit (spool 112) in a direction in which the medical device (flexible conduit 102) is wound (see Fig. 2, par. [0038]).
However, neither Foley nor McConnell teach the connection section including one end portion configured to be disposed outside of the support through an opening in the support and connected to a proximal portion of the medical device and another end portion connected to an outer peripheral portion of the winding unit, the connection section configured to rotate along with the winding unit along the outer peripheral portion of the winding unit.  

Dependent claims 2 and 4-9 are allowed by virtue of their dependency on allowed claim 1.

In regards to independent claim 10, the prior art fails to disclose or render obvious before the effective filing date of the claimed invention the medical assistance device as claimed, specifically including a biasing unit which is connected to the support and the winding unit and is constructed to bias the winding unit in a direction in which the medical device is wound.
The closest prior art is Sawada (US 2013/0184805 A1).  Sawada discloses a medical assistance device (hub 20, see Fig. 4) configured to be connected to two or more medical devices (pieces 28a-b), the two or more medical devices (pieces 28a-b) configured to be insertable into a biological lumen and used in a procedure in the biological lumen (see par. [0042] and [0052]), the medical assistance device (hub 20) comprising: a support (trunk member 38); two or more winding units (shafts 30, 32), each of the two or more winding units (shafts 30, 32) rotatably provided about a support shaft (wall 94) with respect to the support (trunk member 38) (see Fig. 6, par. [0064]) and configured to independently wind one of the two or more medical devices (pieces 28a-b) (see par. [0061]); and each of the two or more winding units (shafts 30, 32) includes a connection section (holes 84, 86) which is provided in a winding unit of the two or more winding units (shafts 30, 32) and is connected to one end portion of the medical device (pieces 28a-b) (see par. [0063]), the connection section (holes 84, 86) configured to rotate along with the winding unit (shafts 30, 32) along an outer peripheral portion of the winding unit (shafts 30, 32) (see par. [0067]).  However, Sawada fails to teach a biasing unit which is connected to the support and the winding unit and is constructed to bias the winding unit in a direction in which the medical device is wound.

Dependent claims 11-12 and 21 are allowed by virtue of their dependency on allowed claim 10.

In regards to independent claim 13, the prior art fails to disclose or render obvious before the effective filing date of the claimed invention the medical system as claimed, specifically including the connection section including one end portion configured to be disposed outside of the support through an opening in the support and connected to a proximal portion of the medical device and another end portion connected to an outer peripheral portion of the winding unit, the connection section configured to rotate along with the winding unit along the outer peripheral portion of the winding unit.  
The closest prior art is Foley et al. (US 2016/0136391 A1) and McConnell et al. (US 2003/0122021 A1).  
Foley teaches a medical system (see Figs. 4-15), the medical system comprising: one or more medical devices (catheter C), the one or more medical devices (catheter C) configured to be insertable into a biological lumen and used in a procedure in the biological lumen (see par. [0071]); and a medical assistance device (catheter pack 10, see Figs. 4-15), the medical assistance device (catheter pack 10) including a support (base structure of Fig. 6), a winding unit (spool or spindle 26) which is rotatably provided about a support shaft (pin or peg 28) with respect to the support (base structure of Fig. 6) and winds the one or more medical devices (catheter C) (see par. [0076]), and a connection section (section of spool or spindle 26 which connects to distal end D of catheter C, see par. [0077]) which is provided in the winding unit (spool or spindle 26) (see Fig. 9).
McConnell teaches a medical assistance device (see Fig. 2) including a biasing unit (spring 206) which is connected to the support (housing 200) and the winding unit (spool 112) and is constructed to bias the winding unit (spool 112) in a direction in which the medical device (flexible conduit 102) is wound (see Fig. 2, par. [0038]).
However, neither Foley nor McConnell teach the connection section including one end portion configured to be disposed outside of the support through an opening in the support and connected to a proximal portion of the medical device and another end portion connected to an outer peripheral portion of the winding unit, the connection section configured to rotate along with the winding unit along the outer peripheral portion of the winding unit.  

Dependent claims 14-20 are allowed by virtue of their dependency on allowed claim 13.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783